     Case 6:19-cv-00315-DCI Document 16 Filed 03/29/19 Page 1 of 4 PageID 52



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

LEO NOLAN,


               Plaintiff,


v.                                                   Case No. 6:19-cv-315-Orl-41DCI


A-R HHC ORLANDO CONVENTION
HOTEL, LLC,


               Defendant
__________________________________/


     DEFENDANT’S MOTION FOR PROTECTIVE ORDER/IN CAMERA REVIEW
            AND INCORPORATED MEMORNADUM IN SUPPORT

       NOW COMES the Defendant, A-R HHC ORLANDO CONVENTION HOTEL, LLC

(“Defendant”), by and through counsel, and files this Motion for Protective Order/In Camera

Review, asking this Court to grant a protective order with regard to Defendant’s Certificate of

Interested Persons and Corporate Disclosure Statement and review same In Camera. In support

of its Motion, Defendant states as follows:

                                       INTRODUCTION

       1.      This is a personal injury case. Plaintiff Leo Nolan (“Plaintiff”) has brought this

action against Defendant as the result of a slip-and-fall incident that allegedly occurred at

Defendant’s premises in November 2017.

       2.      Plaintiff initiated this litigation with the filing of his Complaint on February 15,

2019. Plaintiff filed his First Amended Complaint on March 1, 2019.
    Case 6:19-cv-00315-DCI Document 16 Filed 03/29/19 Page 2 of 4 PageID 53



       3.        There is no reason to believe that Defendant’s ownership structure and identity is

either relevant or remotely likely to lead to the discovery of relevant information. Plaintiff’s

claims are not so substantial, nor is this any argument regarding veil piercing that would make

same relevant.

       4.        On March 18, 2019, the Court issued and Order requiring the parties to file a

Certificate of Interested Persons and Corporate Disclosure Statement identifying each individual,

attorney, or entity that has an interest in the outcome of the present action, as well as identifying

entities or individuals that might otherwise be affected by the present litigation.

       5.        Under the Court’s Order, the provided Certificate of Interested Persons and

Corporate Disclosure Statement was to be provided by April 1, 2019.

       6.        Defendants have separately filed a motion for extension of time, asking the Court

to extend the deadline for Defendant to files its Certificate of Interested Persons and Corporate

Disclosure Statement.

       7.        Defendants now ask the Court for a protective order, and to review Defendant’s

disclosures in camera.        Defendant requests that the Court safeguard the privacy and

confidentially of any individuals and entities that will be identified by Defendant Certificate of

Interested Persons and Corporate Disclosure Statement. To that end, Defendant asks the Court to

perform an in camera review with regard to the Certificate and Statement that Defendant will

provide.

                                MEMORANDUM IN SUPPORT

       8.        Generally, filings made in federal court “are presumptively a matter of public

record.” Emess Cap., LLC v. Rothstein, 841 F. Supp. 2d 1251, 1254 (S.D. Fla. 2012).
    Case 6:19-cv-00315-DCI Document 16 Filed 03/29/19 Page 3 of 4 PageID 54



       9.      Nonetheless, certain information exchanged before trial – not made in connection

with any dispositive motion – “can be restricted upon a showing of good cause.” Id.

       10.     That is, “[a] district court may in its discretion enter a protective order shielding

discovery materials from public disclosure upon a showing of good cause and when the balance

of interests favor[s] entering the order.” Id.

       11.     The court has “substantial latitude” in determining whether material should be

protected. Id. at 1255.

       12.     More specifically, the ownership structure of the Defendant is complicated with a

significant number of persons and entities involved in that structure. Plaintiff has no argument

that such will or is implicated by the issues in this suit. On the other hand, the owner and investor

in the hotel did not enter into such lawful and confidential arrangements expecting that their

private affairs would be disclosed in a suit for which the factual and legal claims are unrelated.

       13.     Here, Defendant asks the Court – to protect the privacy interests of those persons

and entities who will be identified in Defendant’s Certificate of Interested Persons and Corporate

Disclosure Statement – to review those materials in camera and to issue a protective order

preventing the public disclosure or dissemination of that information.

       14.     No parties will be prejudiced by providing the requested protective order.

       15.     Plaintiff does not oppose this motion.

       16.     Defendant’s Motion for Protective Order regarding its forthcoming Certificate of

Interested Persons and Corporate Disclosure Statement should be granted.

                                                        Respectfully submitted


                                                        /s/ROBERT P. VILECE
                                                        ROBERT P. VILECE, ESQUIRE
                                                        Florida Bar No.: 0957216
                                                        bob.vilece@zurichna.com
   Case 6:19-cv-00315-DCI Document 16 Filed 03/29/19 Page 4 of 4 PageID 55



                                                 Law Offices of Peter J. Delahunty
                                                 495 North Keller Road, Suite 220
                                                 Maitland, FL 32751
                                                 usz.slorl@zurichna.com
                                                 Telephone: 407-659-0700
                                                 Attorneys for Defendant A-R HHC Orlando
                                                 Convention Hotel, LLC



                                    3.01(g) Certificate

       Pursuant to Local Rule 3.01(g), counsel for Defendant A-R HHC Orlando Convention
Hotel, LLC has communicated with counsel for Plaintiff Leo Nolan, and Plaintiff does not
oppose the relief requested herein.

                                                 /s/ROBERT P. VILECE

                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished
via the CM/ECF System on March 29, 2019 to: Jaime T. Halscott, Esq., Halscott Megaro, P.A.,
1300 North Semoran Blvd., Suite 195, Orlando, FL 32807, jhalscott@halscottmegaro.com
(Attorney for Plaintiff).

                                         /s/ROBERT P. VILECE, ESQUIRE
                                         ROBERT P. VILECE, ESQUIRE
                                         Florida Bar No.: 0957216
                                         bob.vilece@zurichna.com
                                         Law Offices of Peter J. Delahunty
                                         495 North Keller Road, Suite 220
                                         Maitland, Florida 32751
                                         usz.slorl@zurichna.com
                                         Telephone: 407-659-0700
                                         Attorneys for Defendants
